Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross (Reg. 63524) on 03/16/2022.

The application has been amended as follows: 

1.  	(Currently Amended) A computer implemented method of creating creative content on a computer device, comprising:
storing, in a memory storage device in the computer device, a plurality of files; 
creating, in a content creation software application, a plurality of split screen workspace graphical user interfaces (GUIs), wherein each of the plurality of the split screen workspace GUIs includes a content viewing environment and a file viewing environment, wherein the content viewing environment and the file viewing environment are arranged horizontally side-by-side with respect to one another in each of the split screen workspace GUIs; 
generating, by the content creation software application, an interactive spherically shaped workspace graphical user interface (GUI), into which each of the previously created plurality of split screen workspace GUIs occupy respective individual spaces about a horizontal center of the spherically shaped workspace GUI, and wherein the spherically shaped workspace GUI is adapted to be maneuvered and controlled by one or more of voice commands, keyboard commands, and touch commands, wherein the spherically shaped workspace graphical user interface (GUI) comprises a grid with cells and wherein the cells contain collections of files;
adding at least one of the plurality of files to the file viewing environment of the split screen workspace GUIs; 
adding one or more text pages to the content viewing environment of the split screen workspace GUIs; 
entering text to a first of the one or more text pages using a text editor software application; 
accessing a first file of the plurality of files in the file viewing environment of the split screen workspace GUIs through a keystroke performed on one or more keys on a keyboard, wherein the keyboard is adapted to operate as a data and command interface with the computer device and the content drafting software application, wherein the keystroke allows for toggling both within the content viewing environment and the file viewing environment individually, and between the content viewing environment and the file viewing environment collectively, 
copying information stored in the first file of the plurality of files in the file viewing environment and pasting the copied information into any one of the one or more text pages in the content viewing environment,
wherein the content viewing environment and the file viewing environment each are configured to support more than one file, 
wherein file viewing environment, content viewing environment, and spherically shaped workspace graphical user interface (GUI) are simultaneously displayed. 


2.  	(Original) The method according to claim 1, wherein the step of accessing can be performed by one or more of voice commands or touch commands.  

3.–15. 	(Cancelled) 

16. 	(Currently Amended) A server system adapted to generate creative content, the server system comprising: 
a memory storage device adapted to store instructions and one or more files; 
a processor coupled to the memory, the processor configured to execute a content creation software application, the content creation software application, when stored in the memory storage device and executed by the processor, is adapted to direct the server to:
store, in the memory storage device in the server, a plurality of files; 
create, in the content creation software application, a split screen workspace graphical user interface (GUI), wherein the split screen workspace GUI includes a content viewing environment and a file viewing environment, wherein the content viewing environment and the file viewing environment are arranged horizontally side-by-side with respect to one another in the split screen workspace GUI; 
generate, by the content creation software application, an interactive spherically shaped workspace graphical user interface (GUI), into which each of the previously created plurality of split screen workspace GUIs occupy respective individual spaces about a horizontal center of the spherically shaped workspace GUI, and wherein the spherically shaped workspace GUI is adapted to be maneuvered and controlled by one or more of voice commands, keyboard commands, and touch commands, wherein the spherically shaped workspace graphical user interface (GUI) comprises a grid with cells and wherein the cells contain collections of files;
add at least one of the plurality of files to the file viewing environment of the split screen workspace GUI; 

enter text to a first of the one or more text pages using a text editor software application; access a first file of the plurality of files in the file viewing environment of the split screen workspace GUI through a keystroke performed on one or more keys on a keyboard, wherein the keyboard is adapted to operate as a data and command interface with the computer device and the content drafting application, wherein the keystroke allows for toggling both within the content viewing area and the file viewing environment individually, and between the content viewing environment and the file viewing environment collectively, 
copy information stored in the first file of the one or more files in the file viewing environment and paste the copied information into any one of the one or more text pages in the content viewing environment,
wherein the content viewing environment and the file viewing environment each are configured to support more than one file,
wherein file viewing environment, content viewing environment, and spherically shaped workspace graphical user interface (GUI) are simultaneously displayed.


17.  	(Previously Presented) The system according to claim 16, wherein 
	accessing the first file of the plurality of files in the file viewing environment of the split screen workspace GUI is performed by one or more of voice commands or touch commands.  

18.  	(Previously Presented) The system according to claim 16, wherein 
	the memory storage device is further adapted to store a plurality of files; 

	at least one file is added to the file viewing environment of each of the single or split screen workspace GUIs, and further wherein 
	the content creation drafting application is further adapted to generate an interactive spherically shaped workspace graphical user interface (GUI), into which each of the previously created plurality of single or split screen workspace GUI occupy respective individual spaces about a horizontal center of the spherically shaped workspace GUI, and wherein 
	the spherically shaped workspace GUI is adapted to be maneuvered and controlled by one or more of voice commands, keyboard commands, and touch commands.  

19.  	(Previously Presented) The system according to claim 18, wherein 
	each of the one or more of voice commands, keyboard commands, and touch commands can operate to rotate the spherical representation to the left, rotate the spherical representation to the right, open a selected single screen workspace to make available for review its contents, and close the selected single screen workspace and return it to its location on the spherical representation.  

20. 	(Currently Amended) A server system adapted to generate creative content, the server system comprising: 
a memory storage device adapted to store instructions and one or more files; 
a processor coupled to the memory, the processor adapted to execute a content creation software application, the content creation software application, when stored in the memory storage device and executed by the processor, is adapted to direct the server to:
create, in the content creation software application, a split screen workspace graphical user interface (GUI), wherein the split screen workspace includes a content 
generate, by the content creation software application, an interactive spherically shaped workspace graphical user interface (GUI), into which each of the previously created plurality of split screen workspace GUIs occupy respective individual spaces about a horizontal center of the spherically shaped workspace GUI, and wherein the spherically shaped workspace GUI is adapted to be maneuvered and controlled by one or more of voice commands, keyboard commands, and touch commands, wherein the spherically shaped workspace graphical user interface (GUI) comprises a grid with cells and wherein the cells contain collections of files,
wherein the content viewing environment and the file viewing environment each display content from different files, and wherein hovering over or clicking on a link in the content viewing area downloads and displays a webpage document in the file viewing area,
wherein file viewing environment, content viewing environment, and spherically shaped workspace graphical user interface (GUI) are simultaneously displayed.


21.  	(Cancelled) 

22.  	(Previously Presented) The system according to claim 20, wherein the content creation software application is further adapted to 
	add a content viewing environment to the split screen workspace GUI to make it a split screen workspace GUI with both a content viewing environment and a file viewing environment.

23.  	(Previously Presented) The method according to claim 22, wherein the content creation software application is further adapted to


24.  	(Previously Presented) The method according to claim 23, wherein the content creation software application is further adapted to
	enter text to a first of the one or more text pages of a first content viewing environment of a first split screen workspace GUI using a text editor application; 
	access a first file of the one or more files in the file viewing environment of the first split screen workspace GUI through a keystroke performed on one or more keys on a keyboard, wherein the keyboard is adapted to operate as a data and command interface with the computer device and the content creation software application; and 
	copy information stored in the first file of the one or more files, and past the copied information into any one of the one or more text pages. 

25.-31.  (Cancelled)

32.  	(Previously Presented) The system according to claim 18, wherein the spherically shaped workspace graphical user interface (GUI) comprises a grid with cells and wherein the cells contain collections of files.

33.  	(Previously Presented) The system according to claim 20, wherein the spherically shaped workspace graphical user interface (GUI) comprises a grid with cells and wherein the cells contain collections of files.

34.	(Cancelled)

35. 	(Cancelled)

36.	(Cancelled)



38.	(Previously Presented) The method according to claim 1, further comprising linking a second file in the content viewing environment with a second file in the file viewing environment, such that a voice command, keyboard commands, and touch or command allows immediate viewing access to the second file in the file viewing environment upon initiation of the command.

39.	(Previously Presented) The method according to claim 1, further comprising linking a plurality of files in the content viewing environment with a plurality of files in the file viewing environment, such that a voice command, keyboard commands, and touch or command allows immediate viewing access to the plurality of files in the file viewing environment upon initiation of the command.

40. 	(New) The method according to claim 1, wherein each of the one or more of voice commands, keyboard commands, and touch commands can operate to rotate the spherical representation to the left, rotate the spherical representation to the right, open a selected single screen workspace to make available for review its contents, and close the selected single screen workspace and return it to its location on the spherical representation.

41. 	(New) The method according to claim 1, wherein the file viewing environment supports one or more files with different filename extensions.

42.	(New) The method according to claim 1, wherein content creation software application has an autosave function that ensures that the most recent view or state of the file viewing environment and the content viewing environment is saved.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 16, and 20 is the inclusion of the limitation, "generating, by the content creation software application, an interactive spherically shaped workspace graphical user interface (GUI), into which each of the previously created plurality of split screen workspace GUIs occupy respective individual spaces about a horizontal center of the spherically shaped workspace GUI, and wherein the spherically shaped workspace GUI is adapted to be maneuvered and controlled by one or more of voice commands, keyboard commands, and touch commands, wherein the spherically shaped workspace graphical user interface (GUI) comprises a grid with cells and wherein the cells contain collections of files; adding at least one of the plurality of files to the file viewing environment of the split screen workspace GUIs; adding one or more text pages to the content viewing environment of the split screen workspace GUIs; entering text to a first of the one or more text pages using a text editor software application; accessing a first file of the plurality of files in the file viewing environment of the split screen workspace GUIs through a keystroke performed on one or more keys on a keyboard, wherein the keyboard is adapted to operate as a data and command interface with the computer device and the content drafting software application, wherein the keystroke allows for toggling both within the content viewing environment and the file viewing environment individually, and between the content viewing environment and the file viewing environment collectively; and copying information 

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2, 17-19, 22-24, 32-33, and 37-42 depending on claims 1, 16, and 20 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177